Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 1 of 146 PageID: 12699




    Jaimee Katz Sussner, Esq.
    Joshua N. Howley, Esq.
    SILLS CUMMIS & GROSS P.C.
    Newark, New Jersey 07102
    (973) 643-7000
    Attorneys for Court-Appointed Receiver
    Colliers International NJ, LLC

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

    -------------------------------------------------------- x
    WELLS FARGO BANK, NATIONAL                               : Civil Action No. 19-cv-17866 (MCA)(LDW)
    ASSOCIATION, AS TRUSTEE FOR THE :
    REGISTERED HOLDERS OF AMHERST :
    PIERPOINT COMMERCIAL MORTGAGE :                               DECLARATION OF JAIMEE KATZ
    SECURITIES, LLC, MULTIFAMILY                             :      SUSSNER, ESQ. IN SUPPORT OF
    MORTGAGE PASS-THROUGH                                    :   RECEIVER’S MOTION TO APPROVE
                                                             :
    CERTIFICATES, SERIES 2019-SB59, et al.,                     SALE OF REAL PROPERTY FREE AND
                                                             :
                                                             : CLEAR,    AUTHORIZING DISTRIBUTION
                                        Plaintiffs,
                                                             : OF SALES PROCEEDS, AND GRANTING
                                                             :        OTHER RELATED RELIEF
                      vs.
                                                             :
    SETH LEVINE, et al.,                                     :
                                                             :
                                        Defendants.          :
    -------------------------------------------------------- x


           JAIMEE KATZ SUSSNER, pursuant to 28 U.S.C. § 1746, declares as follows:

           1.      I am a Member of the law firm of Sills Cummis & Gross P.C. (“SCG”), and I

    have personal knowledge of the facts and circumstances set forth in this Declaration unless

    otherwise indicated.

           2.      SCG is counsel to Colliers International NJ LLC, the Court-Appointed Receiver

    for the properties that are at issue in the above-referenced action (“Colliers” or the “Receiver”),

    pursuant to Orders of the Court entered on September 13, 2019 (ECF # 11), and amended on

    December 4, 2019 (ECF # 75) (together, the “Receiver Order”).
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 2 of 146 PageID: 12700




            3.       I respectfully submit this Declaration in support of the Receiver’s Motion to

    approve the sale of certain real property that is a subject of this action, to authorize the Receiver

    to disburse the net proceeds from the sale, and for related relief incidental to consummating the

    sale (the “Sale Approval Motion”), pursuant to Paragraphs 6(i) and 27 of the Receiver Order,

    and the Order Setting Forth Sales Procedures, entered May 29, 2020 (ECF # 102) (the “Sales

    Procedure Order”).

            4.       Specifically, pursuant to the Receiver Order and the Sales Procedure Order, the

    Receiver requests the Court’s approval of the Agreement of Purchase and Sale, dated as of April

    7, 2021, amended on May 13, 2021, and as may be amended thereafter (the “PSA”), entered into

    by and between Colliers and Stonegate Buildings, LLC, or its assignee (“Purchaser”), free and

    clear of all liens, claims, and encumbrances of any alleged interested or affected party, as more

    fully set forth below and in the attached exhibits (the “Interested Parties”), of the following

    property (the “Subject Property”)1:

    Title Holder                           Property Address                         First Priority Mortgagee


    Aljo Norse LLC                                                                  Wells Fargo Bank, National
                                           125 6th Avenue, Clifton, NJ              Association, as Trustee for the
                                           07011, also known as Block               Registered Holders of
                                           16.09, Lot 11                            Amherst Pierpoint
                                                                                    Commercial Mortgage
                                                                                    Securities LLC, Multifamily
                                                                                    Mortgage Pass-Through
                                                                                    Certificates, Series 2019-
                                                                                    SB59 (“Wells” or “Plaintiff”)




    1
      A legal description for the Subject Property is included in the Title Commitment submitted herewith as Exhibit A.
    All Interested Parties identified in the aforementioned Title Commitment, as well as a description of their purported
    interest(s), are referenced in Exhibit C to the proposed Order submitted herewith.


                                                             2
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 3 of 146 PageID: 12701




                                    The Pending Foreclosure Actions

           5.      Wells, the first priority mortgagee of the Subject Property, has instituted a

    foreclosure action in the Superior Court of New Jersey, which is pending in Passaic County and

    captioned as: Wells Fargo Bank, National Association, as Trustee v. Aljo Norse LLC, et al., F-

    20926-19 (the “Foreclosure Action”).

           6.      Upon information and belief, Aljo Norse LLC, defendant Seth Levine, and Mr.

    Levine’s affiliated entities have not appeared, intervened in, or contested the Foreclosure Action,

    nor has any lienholder or Interested Party (namely, ZF Capital Holdings, LLC) contested the

    superiority or validity of the interests held by Wells.

                                          The Interested Parties

           7.      As part of its due diligence in connection with the PSA, the Purchaser obtained a

    Title Commitment issued by Riverside Abstract, LLC, as agent for Old Republic National Title

    Insurance Company, with respect to the Subject Property (the “Title Commitment”). Annexed

    hereto as Exhibit A is a true and correct copy of the Title Commitment.

           8.      Based upon a review of the pleadings filed in this Action, the Foreclosure Action,

    and Schedules B-1 and B-2 of the Title Commitment, all Interested Parties are identified on

    Exhibit C attached to the Proposed Order submitted herewith as having a purported lien, claim,

    encumbrance, or interest in the Subject Property. Additionally, although the Title Commitment

    does not reflect any interest held by Toledo Plumbing & Heating Inc., the Receiver has identified

    that entity as an Interested Party due to the numerous judgments it holds against other Levine

    Defendants, and seeks to extinguish any claim, lien, encumbrance, or interest that could have

    been alleged to affect the Subject Property.




                                                      3
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 4 of 146 PageID: 12702




           9.       Without opining on the validity or priority of the alleged interests held by the

    Interested Parties other than the Plaintiff/First Mortgagee, Wells, each of the Interested Parties,

    and all counsel of record in this Action, have been served with notice of this Sale Approval

    Motion.

                 The PSA and Receiver’s Compliance With the Sales Procedure Order

           10.      As set forth further in the Declarations of Richard Madison (the “Madison

    Decl.”) and Joseph Brecher (the “Brecher Decl.”) submitted herewith, Gebroe-Hammer

    Associates (the “Broker”) was engaged to serve as the broker and to undertake efforts to market

    and sell the Subject Property.

           11.      The Broker ultimately secured a letter of intent from Purchaser, and on or about

    April 7, 2021, the Receiver and Purchaser executed the PSA, a non-binding contract for the sale

    and purchase of the Subject Property. Pursuant to Paragraph 2 of the Sales Procedure Order, on

    April 8, 2021 and May 16, 2021, the Receiver, through its counsel, SCG, served the Interested

    Parties with notice of the PSA and the First Amendment to the PSA, respectively. Proofs of

    service of the aforementioned notices were filed on April 8, 2021 and May 17, 2021. (ECF #s

    131 and 142).

           12.      To date, no Interested Parties have requests for information in connection with the

    Receiver’s notice of the PSA.

           13.      Pursuant to Paragraphs 5 and 6 of the Sales Procedure Order, the Receiver

    requested payoff statements from Wells and SCG, the only secured creditors, in connection with

    their secured debt and/or alleged interests in the Subject Property.       On June 7, 2021, the

    Receiver, through its counsel SCG, served notice of the proposed disbursements from the sale

    proceeds based upon the payoff information received to Interested Parties and to all counsel of




                                                     4
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 5 of 146 PageID: 12703




    record in this action. Annexed hereto as Exhibit B is a redacted copy of the SCG’s June 7, 2021

    Notice to Interested Parties.

           14.      Wells, the only party with a secured mortgage encumbering the Subject Property,

    has consented to and approved the terms of the PSA and the relief sought in this Sale Approval

    Motion.

           15.      Accordingly, the Receiver now submits this Sale Approval Motion pursuant to

    Paragraph 7 of the Sales Procedure Order.

                 The Requested Distributions, Exemptions, and Procedure for Surplus

           16.      The PSA has produced a purchase price sufficient to satisfy the Receiver’s

    management fees and expenses, including SCG’s attorneys’ fees, for the Subject Property

    (during the course of the Receivership and in connection with the sale transaction), the Broker’s

    commission, Closing fees and costs. Although the sales price under the PSA will not satisfy

    Plaintiff’s first priority mortgage in full, it has agreed to accept the net funds remaining after

    distribution to the aforementioned creditors in satisfaction of its mortgage.        The proposed

    distribution schedule, which remains subject to anticipated changes in the payoff amounts owed,

    is annexed to the Proposed Order submitted herewith at Exhibit A.

           17.      Pursuant to the Sales Procedure Order, should some bona fide dispute arise in

    connection with this Sale Approval Motion, the Receiver will, upon closing, maintain any

    surplus or specified funds in escrow, and will distribute same to any Interested Parties pursuant

    to further order from this Court.

           18.      Pursuant to the PSA, and in order to obtain clear title/title insurance for the

    proposed purchase, Purchaser requires certain additional relief from this Court to consummate

    the sale transaction. Specifically, the PSA contemplates that (i) the Sale will result in a transfer

    of the Subject Property free and clear of all liens, claims, encumbrances, and secured and


                                                     5
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 6 of 146 PageID: 12704




    unsecured interests, and any party’s equitable or redemption rights, (ii) the ability to record in the

    public record satisfactions for any of the aforementioned interests and any and all documents

    related to the transfer of title to the Subject Property, and (iii) authorization and/or clarification

    from the Court of the Receiver’s authority to sell the Subject Property and exemptions from

    certain transfer fees and taxes due to the Subject Property being sold by the Receiver out of the

    receivership estate. This relief is warranted and necessary for the Closing to occur, and this

    Court is authorized to grant such relief pursuant to, inter alia, the Sales Procedure Order,

    N.J.S.A. 2A:50-31, N.J.S.A. 46:16-1.1, N.J.S.A. 54:32B-22C, N.J.S.A. 54:50-38, N.J.S.A. 46:15-

    10 and N.J.S.A. 54A:8-8.

           19.      Based on the foregoing, Receiver respectfully requests that the Court grant this

    Motion, approve the Receiver’s Sale of the Subject Property free and clear of all liens, claims,

    and encumbrances, authorize the Receiver’s disbursement of net proceeds pursuant to the

    distribution schedule attached to the proposed Order submitted herewith, to discharge the

    Receiver as to the Subject Property, only, upon the consummation of the Sale and delivery of the

    deed to Buyer, and to permit the Receiver to submit a final accounting following the Closing.

           20.      Lastly, pursuant to Local Civil Rule 7.1(d)(4), the Receiver respectfully submits

    that no brief is necessary in support of this motion because it is based upon the relevant facts and

    the prior Orders of the Court in this matter.

           I declare under penalty of perjury that the foregoing is true and correct. Executed on

    June 9, 2021.


                                                               s/ Jaimee Katz Sussner
                                                                   JAIMEE KATZ SUSSNER




                                                      6
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 7 of 146 PageID: 12705




                   Exhibit A
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 8 of 146 PageID: 12706




 April 12, 2021

 Susan Sytner, Esq.
 Marc Wohlgemuth & Associates, P.C.
 21 Remsen Avenue, Suite 301
 Monsey, NY 10952


 Reference: Our File:        RANJ-43739
            Seller(s):       Colliers International NJ LLC, as Court-Appointed Receiver for the Property,
                             Pursuant to the Receiver Order
              Buyer(s):      Stonegate Buildings LLC
              Premises:      125 6th Avenue, Clifton, NJ 07011
              Block & Lot:   Block: 16.09 Lot: 11

 Dear Susan,

 Enclosed please find the most recently completed commitment relative to the above-captioned transaction for your
 review.

 Please contact this office should you have any questions or require the method of disposition for any exception set
 forth herein.

 PLEASE NOTIFY THIS OFFICE TWENTY-FOUR (24) HOURS IN ADVANCE OF CLOSING SO WE MAY
 BRING TITLE DOWN TO DATE.

 Sincerely,


 Akiva Shepard
 Riverside Abstract, LLC




 Commitment Cover Letter                                                                                 RANJ-43739
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 9 of 146 PageID: 12707


                                         NOTICE OF SETTLEMENT


 File No.: RANJ-43739

 Seller(s):
 Colliers International NJ LLC, as Court-Appointed Receiver for the Property, Pursuant to the Receiver Order
 125 6th Avenue
 Clifton, NJ 07011

 and

 Purchaser(s) and/or Mortgagor(s)
 Stonegate Buildings LLC
 125 6th Avenue
 Clifton, NJ 07011

 NOTICE is hereby given of a Contract of Sale between the parties hereto.

 The land(s) to be affected are commonly known as 125 6th Avenue, Tax Lot: 11, Tax Block: 16.09, in the City of
 Clifton, County of Passaic, State of New Jersey and more particularly described on Exhibit A, attached hereto and
 made a part hereof.

 PREPARED BY:



                                                           Shaul C. Greenwald, ESQ

                                                           An Attorney at Law of State of New Jersey




 Notice of Settlement (NJ)                                                                              RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 10 of 146 PageID:
                                   12708

                                                     EXHIBIT A
All that certain lot, tract or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being in the City of Clifton, County of Passaic, State of New Jersey being more particularly described as follows:


BEGINNING at the southeast corner of West Second Street (formerly known as South Second Street) and
Sixth Avenue, running thence

1. Westerly along West Second Street 125 feet; thence

2. Southerly at right angles to West Second Street 100 feet; thence

3. Easterly eleven feet more or less to Lot of William Mehringer thence

4. Northerly along his line 25 feet, more or less, to a point where the same would intersect the southerly
boundary line of Lot No.39 if extended in a westerly direction; thence

S. Easterly along said line and said line if extended 114 feet more or less to Sixth Avenue and thence

6. Northerly along Sixth Avenue 74 feet more or less to the place of BEGINNING.

Formerly known as lot number 35, 37, 38 and 39 in Block 7 as laid down on a map of Bechwith and Crooke at
Lake View, and part of Block No. 162 on the Township Assessment Map.


FOR INFORMATION ONLY:
County: Passaic, Municipality: Clifton City
Tax Block: 16.09, Tax Lot: 11
Address: 125 6th Avenue, Clifton, NJ 07011.

The above Tax Lot and Block designation and the street address designation is for informational purposes only
and is not to be construed as part of the legal description.




Notice of Settlement (NJ)                                                                                    RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 11 of 146 PageID:
                                   12709
American Land Title Association                                                                 Commitment for Title Insurance
                                                                                                            Adopted 08-01-2016
                                                                                               Technical Corrections 04-02-2018

                                           COMMITMENT FOR TITLE INSURANCE
                                                 ISSUED BY
                               OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY

                                                                NOTICE

IMPORTANT - READ CAREFULLY: THIS COMMITMENT IS AN OFFER TO ISSUE ONE OR MORE TITLE
INSURANCE POLICIES. ALL CLAIMS OR REMEDIES SOUGHT AGAINST THE COMPANY INVOLVING THE
CONTENT OF THIS COMMITMENT OR THE POLICY MUST BE BASED SOLELY IN CONTRACT.

THIS COMMITMENT IS NOT AN ABSTRACT OF TITLE, REPORT OF THE CONDITION OF TITLE, LEGAL
OPINION, OPINION OF TITLE, OR OTHER REPRESENTATION OF THE STATUS OF TITLE. THE
PROCEDURES USED BY THE COMPANY TO DETERMINE INSURABILITY OF THE TITLE, INCLUDING ANY
SEARCH AND EXAMINATION, ARE PROPRIETARY TO THE COMPANY, WERE PERFORMED SOLELY FOR
THE BENEFIT OF THE COMPANY, AND CREATE NO EXTRACONTRACTUAL LIABILITY TO ANY PERSON,
INCLUDING A PROPOSED INSURED.

THE COMPANY'S OBLIGATION UNDER THIS COMMITMENT IS TO ISSUE A POLICY TO A PROPOSED
INSURED IDENTIFIED IN SCHEDULE A IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
COMMITMENT. THE COMPANY HAS NO LIABILITY OR OBLIGATION INVOLVING THE CONTENT OF THIS
COMMITMENT TO ANY OTHER PERSON.

                                               COMMITMENT TO ISSUE POLICY

Subject to the Notice; Schedule B, Part I—Requirements; Schedule B, Part II—Exceptions; and the Commitment
Conditions, Old Republic National Title Insurance Company, a New Jersey corporation (the "Company"), commits
to issue the Policy according to the terms and provisions of this Commitment. This Commitment is effective as of
the Commitment Date shown in Schedule A for each Policy described in Schedule A, only when the Company has
entered in Schedule A both the specified dollar amount as the Proposed Policy Amount and the name of the
Proposed Insured.

If all of the Schedule B, Part I - Requirements have not been met within 180 days after the Commitment Date, this
Commitment terminates and the Company's liability and obligation end.

                                                  COMMITMENT CONDITIONS

1. DEFINITIONS
   (a) "Knowledge" or "Known": Actual or imputed knowledge, but not constructive notice imparted by the Public
       Records.
   (b) "Land": The land described in Schedule A and affixed improvements that by law constitute real property.
       The term "Land" does not include any property beyond the lines of the area described in Schedule A, nor
       any right, title, interest, estate, or easement in abutting streets, roads, avenues, alleys, lanes, ways, or
       waterways, but this does not modify or limit the extent that a right of access to and from the Land is to be
       insured by the Policy.
   (c) "Mortgage": A mortgage, deed of trust, or other security instrument, including one evidenced by electronic
       means authorized by law.
   (d) "Policy": Each contract of title insurance, in a form adopted by the American Land Title Association,
       issued or to be issued by the Company pursuant to this Commitment.
   (e) "Proposed Insured": Each person identified in Schedule A as the Proposed Insured of each Policy to be
       issued pursuant to this Commitment.


This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 09/01/19
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 12 of 146 PageID:
                                   12710
American Land Title Association                                                                 Commitment for Title Insurance
                                                                                                            Adopted 08-01-2016
                                                                                               Technical Corrections 04-02-2018

    (f) "Proposed Policy Amount": Each dollar amount specified in Schedule A as the Proposed Policy Amount
        of each Policy to be issued pursuant to this Commitment.
    (g) "Public Records": Records established under state statutes at the Commitment Date for the purpose of
        imparting constructive notice of matters relating to real property to purchasers for value and without
        Knowledge.
    (h) "Title": The estate or interest described in Schedule A.

2. If all of the Schedule B, Part I - Requirements have not been met within the time period specified in the
   Commitment to Issue Policy, this Commitment terminates and the Company's liability and obligation end.

3. The Company's liability and obligation is limited by and this Commitment is not valid without:
   (a) the Notice;
   (b) the Commitment to Issue Policy;
   (c) the Commitment Conditions;
   (d) Schedule A;
   (e) Schedule B, Part I—Requirements;
   (f) Schedule B, Part II—Exceptions; and
   (g) a counter-signature by the Company or its issuing agent that may be in electronic form.

4. COMPANY'S RIGHT TO AMEND
   The Company may amend this Commitment at any time. If the Company amends this Commitment to add a
   defect, lien, encumbrance, adverse claim, or other matter recorded in the Public Records prior to the
   Commitment Date, any liability of the Company is limited by Commitment Condition 5. The Company shall not
   be liable for any other amendment to this Commitment.

5. LIMITATIONS OF LIABILITY
   (a) The Company's liability under Commitment Condition 4 is limited to the Proposed Insured's actual
       expense incurred in the interval between the Company's delivery to the Proposed Insured of the
       Commitment and the delivery of the amended Commitment, resulting from the Proposed Insured's good
       faith reliance to:
       (i) comply with the Schedule B, Part I - Requirements;
       (ii) eliminate, with the Company's written consent, any Schedule B, Part II - Exceptions; or
       (iii) acquire the Title or create the Mortgage covered by this Commitment.
   (b) The Company shall not be liable under Commitment Condition 5(a) if the Proposed Insured requested the
       amendment or had Knowledge of the matter and did not notify the Company about it in writing.
   (c) The Company will only have liability under Commitment Condition 4 if the Proposed Insured would not
       have incurred the expense had the Commitment included the added matter when the Commitment was
       first delivered to the Proposed Insured.
   (d) The Company's liability shall not exceed the lesser of the Proposed Insured's actual expense incurred in
       good faith and described in Commitment Conditions 5(a)(i) through 5(a)(iii) or the Proposed Policy
       Amount.
   (e) The Company shall not be liable for the content of the Transaction Identification Data, if any.
   (f) In no event shall the Company be obligated to issue the Policy referred to in this Commitment unless all of
       the Schedule B, Part I - Requirements have been met to the satisfaction of the Company.
   (g) In any event, the Company's liability is limited by the terms and provisions of the Policy.

6. LIABILITY OF THE COMPANY MUST BE BASED ON THIS COMMITMENT
   (a) Only a Proposed Insured identified in Schedule A, and no other person, may make a claim under this
       Commitment.
   (b) Any claim must be based in contract and must be restricted solely to the terms and provisions of this
       Commitment.


This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 09/01/19
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 13 of 146 PageID:
                                   12711
American Land Title Association                                                                 Commitment for Title Insurance
                                                                                                            Adopted 08-01-2016
                                                                                               Technical Corrections 04-02-2018

    (c) Until the Policy is issued, this Commitment, as last revised, is the exclusive and entire agreement between
        the parties with respect to the subject matter of this Commitment and supersedes all prior commitment
        negotiations, representations, and proposals of any kind, whether written or oral, express or implied,
        relating to the subject matter of this Commitment.
    (d) The deletion or modification of any Schedule B, Part II - Exception does not constitute an agreement or
        obligation to provide coverage beyond the terms and provisions of this Commitment or the Policy.
    (e) Any amendment or endorsement to this Commitment must be in writing and authenticated by a person
        authorized by the Company.
    (f) When the Policy is issued, all liability and obligation under this Commitment will end and the Company's
        only liability will be under the Policy.

7. IF THIS COMMITMENT HAS BEEN ISSUED BY AN ISSUING AGENT
   The issuing agent is the Company's agent only for the limited purpose of issuing title insurance commitments
   and policies. The issuing agent is not the Company's agent for the purpose of providing closing or settlement
   services.

8. PRO-FORMA POLICY
   The Company may provide, at the request of a Proposed Insured, a pro-forma policy illustrating the coverage
   that the Company may provide. A pro-forma policy neither reflects the status of Title at the time that the
   pro-forma policy is delivered to a Proposed Insured, nor is it a commitment to insure.

9. ARBITRATION
   The Policy contains an arbitration clause. All arbitrable matters when the Proposed Policy Amount is
   $2,000,000 or less shall be arbitrated at the option of either the Company or the Proposed Insured as the
   exclusive remedy of the parties. A Proposed Insured may review a copy of the arbitration rules at
   <http://www.alta.org/arbitration>.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 09/01/19
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 14 of 146 PageID:
                                   12712
American Land Title Association                                                                 Commitment for Title Insurance
                                                                                                            Adopted 08-01-2016
                                                                                               Technical Corrections 04-02-2018

Transaction Identification Data for reference only:
Issuing Agent:           Riverside Abstract, LLC
Issuing Office:          212 Second Street, Suite 502, Lakewood, NJ 08701
Issuing Office’s ALTA® Registry ID:
Loan ID No.:
Commitment No.:          RANJ-43739
Issuing Office File No.: RANJ-43739
Property Address:        125 6th Avenue, Clifton, NJ 07011

                                                          SCHEDULE A
1. Commitment Date: March 25, 2021 at 12:00 AM

2. Policy to be issued:

    (a.) ALTA Owners Policy (06/17/06)
         Proposed Insured: Stonegate Buildings LLC
         Proposed Policy Amount: $1,950,000.00

    (b.) ALTA Loan Policy (06/17/06)
         Proposed Insured: Lender with a contractual obligation under a loan agreement with the Proposed
                            Insured for an Owner’s Policy
         Proposed Policy Amount: TBD

3. The estate or interest in the Land described or referred to in this Commitment is Fee Simple.

4. The Title is, at the Commitment Date, vested in:

    Colliers International NJ LLC, as Court-Appointed Receiver for the Property, Pursuant to the Receiver Order

    Title to the subject premises became vested as follows:

    Colliers International NJ LLC, as Court-Appointed Receiver

    ALJO Norse LLC, a New Jersey Limited Liability Company by deed from125 6th Avenue Associates, LLC, a
    New Jersey Limited Liability Company, dated March 23, 2010 and recorded May 17, 2010 in the Ocean
    County Clerk's Office in Deed Book D1919, Page 283.

    Colliers International NJ LLC was appointed to act as Receiver for this sale in Civil Action No.
    19-cv-17866-MCA-LDW.


5. The Land is described as follows:

    SEE SCHEDULE C ATTACHED HERETO




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 09/01/19
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 15 of 146 PageID:
                                   12713
                                SCHEDULE A
                                                              (Continued)

OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY


Date:
Riverside Abstract, LLC




__________________________
Shaul C. Greenwald, Esq.
Authorized Signatory




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 09/01/19
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 16 of 146 PageID:
                                   12714
American Land Title Association                                                                 Commitment for Title Insurance
                                                                                                            Adopted 08-01-2016
                                                                                               Technical Corrections 04-02-2018

                                                       SCHEDULE B, PART I
                                                          Requirements

All of the following Requirements must be met:

1.       Pay the agreed amounts for the interest in the land and/or mortgage to be insured.

2.       THIS COMPANY REQUIRES THAT A TITLE RUNDOWN BE ORDERED AT LEAST 24 HOURS PRIOR
         TO CLOSING.

3.       Taxes, charges and assessments levied against the subject premises, which are due and payable are
         required to be paid through the date of closing:
         (a) Possible additional taxes and assessments levied under N.J.S.A 54:4-63.1 et seq.
         (b) Assessment search is attached. Subject to facts set forth therein.
         (c) Tax search is attached. Subject to facts set forth therein.

4.       Tideland Search attached hereto. Property is unclaimed.

5.       Affidavits of Title by all sellers and all mortgagors must be submitted and this Commitment is subject to
         such additional exceptions, if any, we then deem appropriate.

6.       Any facts about the land which a correct survey would disclose and which are not shown by the public
         records.

7.       Document(s) satisfactory to us creating the interest(s) in the land and/or the mortgage to be insured must
         be approved, executed, delivered, recorded and properly indexed in the land records:

         (a) Deed from Colliers International NJ LLC, as Court-Appointed Receiver for the Property, Pursuant to
         the Receiver Order to Stonegate Buildings LLC.

         (b) Mortgage from Stonegate Buildings LLC to TBD.

         Note For Residential Property: Even if the spouse of the record owner is not specifically named herein, if
         the record owner(s) are natural person(s), the Company requires proof of the record owner(s) marital or
         civil union status. If any of them are married or partnered in a civil union, and the premises to be insured is
         or has ever been occupied as the principal marital or principal civil union residence of the record owner,
         then his or her spouse or civil union partner must join in the deed or mortgage and affidavit of title.

8.       For each policy to be issued as identified in Schedule A, Item 2; the Company shall not be liable under this
         commitment until it receives a designation for a Proposed Insured, acceptable to the Company. As
         provided in Commitment Condition 4, the Company may amend this commitment to add, among other
         things, additional exceptions or requirements after the designation of the Proposed Insured.

9.       Pay to the Company all premiums, fees and charges for the Policy.

10.      You must tell us in writing the name of anyone not referred to in this Commitment who will get an interest
         in the land or who will make a loan on the land. We may then make additional requirements or
         exceptions.

11.      Spouse(s) or Civil Union Partner(s), if any, of vested owners as set forth in Schedule A hereof must join in
         the deed of conveyance if the subject premises is now or ever has been used as the primary marital or
         civil union residence.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 07/01/18
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 17 of 146 PageID:
                                   12715
                                                       SCHEDULE B, PART I
                                                           (Continued)


12.      Proof of identity, legal age, competency and marital or civil union status of all parties to this transaction.

13.      All sellers must produce at closing the applicable GIT/REP form promulgated by the New Jersey Division
         of Taxation.

14.      The Company requires a NOTICE OF SETTLEMENT in connection with this transaction be filed, pursuant
         to N.J.S.A. 46:16A-1 et seq. The Notice should be filed as nearly as possible to, but not more than sixty
         (60) days prior to the anticipated closing date. If the closing is postponed to a date which is more than
         sixty (60) days after the filing of the Notice of Settlement, another Notice must be filed in a timely fashion.
         If both a Deed and Mortgage are to be insured, two Notices of Settlement must be filed, one for the Deed
         and one for the Mortgage. A filed copy of the Notice(s) of Settlement must be provided to the Company as
         part of the post closing package.

15.      In the event that the proceeds of the loan to be secured by the mortgage to be insured are not to be fully
         disbursed at Closing, the Company must be notified and this Commitment will then be modified
         accordingly.

16.      This Company requires that immediately upon the closing of the title to be insured hereunder, a copy of
         the Settlement statement, a copy of the payoff letter(s) of the mortgage(s) that were paid off at closing and
         a copy of the check(s) issued to pay off same must be provided forthwith.

17.      JUDGMENT(S): New Jersey Superior Court, United States District Court and United States Bankruptcy
         Court search dated 04/02/2021 shows CLEAR against Taibi Family Holdings, L.L.C., 125 6th Avenue
         Associates, LLC, Aljo Norse LLC and Stonegate Buildings LLC, the parties in our chain of title and/or
         proposed insured/mortgagor.

18.      JUDGMENT(S): New Jersey Superior Court, United States District Court search dated 04/02/2021
         discloses RETURNS against Colliers International NJ LLC or derivation thereof. If said returns are against
         the parties in our chain of title, said returns are liens on subject premises and must be disposed of at or
         prior to closing. If said returns are not against Colliers International NJ LLC, proof of that fact by way of
         owner's explicit disclaiming affidavit must be submitted to this Company.

19.      JUDGMENT(S): Passaic County Judgment search dated 03/25/2021 shows CLEAR vs. Stonegate
         Buildings LLC.

20.      Pay, cancel, satisfy, discharge, release, subordinate and/or dispose of the following mortgage and/or
         encumbrance of record:

         MORTGAGE 1:

         Mortgagor: ALJO Norse LLC, a limited liability company organized and existing under the laws of New
         Jersey
         Mortgagee: Red Mortgage Capital, LLC, a limited liability company organized under the laws of Delaware
         Amount: $1,691,000.00
         Dated: 11/07/2018
         Recorded: 11/09/2018
         Book: M15283
         Page: 190

         Notes:



This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 07/01/18
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 18 of 146 PageID:
                                   12716
                                                       SCHEDULE B, PART I
                                                           (Continued)

         This Mortgage has been assigned below.

         Assignor: Red Mortgage Capital, LLC, a limited liability company organized and existing under the laws of
         Delaware
         Assignee: Federal Home Loan Mortgage Corporation, a corporation organized and existing under the laws
         of the United States
         Dated: 09/14/2018
         Recorded: 11/09/2018
         Book: AS630
         Page: 120

         Assignor: Federal Home Loan Mortgage Corporation
         Assignee: Wells Fargo Bank, National Association, as Trustee for the Registered Holders of Amherst
         Pierpont Commercial Mortgage Securities LLC, MultiFamily Mortgage Pass-Through Certificates, Series
         2019-SB59
         Dated: 02/12/2019
         Recorded: 03/08/2019
         Book: AS650
         Page: 8

         Note: This Mortgage includes the Lis Pendens below, which must be discharged.

         Instrument #: 2020006582
         Recorded: 02/05/2020
         Plaintiff: Wells Fargo Bank
         Defendant: Aljo Norse LLC; et al.
         Docket No.: F-020926-19

         If Final Judgment is obtained, then the following must also be submitted:
         (1) Order dismissing action with prejudice;
         (2) Order vacating Final Judgment filed in the Passaic County Clerk/Registers Office where the property
         is located. Affidavit of Title must state whether foreclosure action went to Final Judgment.

         Title to the premises to be insured herein derives in whole or in part through a foreclosure. This Company
         has ordered an abstract of the Chancery proceedings involved. This Commitment is issued subject to the
         results of an examination of said abstract and the Company hereby reserves the right to amend this
         Commitment as may be warranted by said examination.


21.      Proceedings pending in Docket No. C-125-19 and all rights or claims of rights disclosed therein as
         disclosed by Lis Pendens dated January 16, 2020 , filed January 24, 2020 , and filed in Lis Pendens Book
         LP20, Page 264 must be discharged.

         If Final Judgment is obtained, then the following must also be submitted:

         (1) Order dismissing action with prejudice;

         (2) Order vacating Final Judgment filed in the Passaic County Clerk/Register's Office where the property
         is located. Affidavit of Title must state whether foreclosure action went to Final Judgment.


22.      Pay, cancel, satisfy, discharge, release, subordinate and/or dispose of the following lien, judgment and/or


This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 07/01/18
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 19 of 146 PageID:
                                   12717
                                                       SCHEDULE B, PART I
                                                           (Continued)

         encumbrance of record:

         County Financing Statement 1:

         Debtor: Aljo Norse, LLC
         Secured Party: Adelsberg Associates, LLC
         Instrument No.: 2018049205
         Recorded: 10/25/2018


23.      Pay, cancel, satisfy, discharge, release, subordinate and/or dispose of the following lien, judgment and/or
         encumbrance of record:

         County Financing Statement 2:

         Debtor: Aljo Norrse LLC
         Secured Party: Federal Home Loan Mortgage Corporation
         Instrument No.: 2018051665
         Recorded: 11/13/2018


24.      Pay, cancel, satisfy, discharge, release, subordinate and/or dispose of the following lien, judgment and/or
         encumbrance of record:

         County Financing Statement 3:

         Debtor: Aljo Norse, LLC
         Secured Party: ZF Capital Holdings LLC
         Instrument No.: 2019038602
         Recorded: 08/30/2019


25.      Subject to receipt and review of the Approval Order from the United States District Court of New Jersey
         authorizing the sale of the property.

26.      With reference to Stonegate Buildings LLC, the following proofs or documents are required to be
         submitted for review and approval:

         1.      Proof is required that the Certificate of Formation of the Limited Liability Company, together with
         all amendments thereto, have been filed with the New Jersey Secretary of State in accordance with
         N.J.S.A. 42:2C-1, et seq.

         2.      A copy of the signed operating agreement and any amendments thereto must be provided for
         review by this Company. This Company reserves the right to raise additional requirements and/or
         exceptions upon review.

         3.     Proof is required that the operating agreement has not been modified or amended and that there
         has been no change in the composition of the LLC since its formation.

         4.        Proof is required that the LLC continues to be a valid LLC in compliance with N.J.S.A. 42:2C-1, et
         seq.



This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 07/01/18
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 20 of 146 PageID:
                                   12718
                                                       SCHEDULE B, PART I
                                                           (Continued)

         5.     Proof is required that the LLC has not classified itself as a corporation for Federal income tax
         purposes. If it has, then corporate franchise tax reports will be ordered.

         6.      Proof is required (by affidavit or otherwise) that the consent of the members to the transaction to
         be insured is not required by the operating agreement, or that such consent has been obtained.

27.      The Mortgage Policy will contain a survey endorsement provided Company is in receipt of an acceptable
         survey or a Survey Affidavit of No Change.

28.      Additional requirements and/or exceptions may be added upon review by Company, which depend on
         liability amount as shown on Schedule A, currently designated as $1,950,000.00.

29.      NOTE: This Company reserves the right to make such further exceptions as the above proofs may
         warrant.

30.      N.J.S.A 47:1A-1.1 et. seq. and related Statutes permits certain law enforcement officials, including but not
         limited to Judges and retired Judges, from having their Primary and Secondary residences disclosed to
         the public.

         The subject matter of this Commitment involves real estate and some of the documents that are signed
         will be sent to the County Clerk or Register to be recorded in the normal course of business. These
         documents, primarily deeds and mortgages, will include the address and legal description of the property.
         After the documents are recorded, they are available for examination by the general public.

         If you feel you are entitled to the protection of N.J.S.A 47:1A-1.1, which would prohibit the disclosure of the
         address of the property, you must notify the office the issued this Commitment, in writing, at least 72 hours
         before closing. Your Notice must be delivered via email or fax. If the non-disclosure request is made steps
         will have to be taken to assure the confidentiality of the property information. If no such notification is
         delivered your real property documents will be recorded in the public land records in the normal course of
         business with all references to the property including the address.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 07/01/18
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 21 of 146 PageID:
                                   12719
American Land Title Association                                                                 Commitment for Title Insurance
                                                                                                            Adopted 08-01-2016
                                                                                               Technical Corrections 04-02-2018


                                                      SCHEDULE B, PART II
                                                          Exceptions

THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR
LIMITATION CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT
THAT THE SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR
FEDERAL LAW BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY,
HANDICAP, FAMILIAL STATUS, OR NATIONAL ORIGIN.

The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or easement
identified in Schedule A, and will include the following Exceptions unless cleared to the satisfaction of the
Company:

1.       Notwithstanding any provision of the policy to the contrary, any encroachment, encumbrance, violation,
         variation or adverse circumstance affecting the Title that would be disclosed by an accurate and complete
         land survey of the Land.

2.       Defects, liens, encumbrances, adverse claims or other matters, if any, created, first appearing in the
         public records or attaching subsequent to the effective date hereof but prior to the date the proposed
         insured acquires for value of record the estate or interest or mortgage thereon covered by this
         Commitment.

3.       Rights or claims by parties in possession of the land not shown by the public records.

4.       Taxes, charges and assessments.

5.       Any lien, or right to a lien, for services, labor or material heretofore or hereafter furnished, imposed by law
         and not shown by the public records.

6.       Subject to the rights of utility companies servicing the premises.

7.       Subject to subsurface conditions not disclosed of record. (Owner's Policy Only).

8.       Rights, public and private, in and to all road, streets and avenues crossing, bounding or affecting the
         premises.

9.       Covenants, conditions, restrictions and easements which may exist on the land.

10.      Subject to a Declaration of Restriction as st forth in Book D3611, Page 126.

11.      Any and all terms, conditions, easements, rights of way, reservations, restrictions, provisions, limitations
         and/or requirements as set forth on Filed Map entitled "Map A of Property of F.C. Beckwith & James, Lake
         VIew, Passaic Co., N.J." as Map No. 615, date filed: 05/02/1901.

12.      Subject to the terms and conditions of the Court Order Setting Forth Sale Procedures issued by the United
         States District Court of New Jersey 19-cv-17866 (MCA)(LDW).

13.      If the insured land is benefited by a tax exemption, the policy excepts the lien which may attach by reason
         of any restoration of real property taxes resulting from the transfer of title by the owner entitled to said
         exemption, or the failure of the owner to comply with the terms and conditions of any agreement with the
         municipality regarding the exemption, including, without limitation, the retroactive imposition of taxes.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 07/01/18
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 22 of 146 PageID:
                                   12720
                                                      SCHEDULE B, PART II
                                                          (Continued)


14.      Any water or sewer charges and other miscellaneous assessments, which might include charges for use
         prior to the date of the policy.

15.      Neither this policy nor any endorsement covers any loss or damage arising from any allegation that the
         use of the property lacks compliance with covenants, conditions or restrictions or federal or state law or
         ordinance regarding the cultivation, production or sale of hemp or hemp products.

16.      Possible added or omitted assessments as provided by N.J.S.A. 54:4-63.1, et seq.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by Old Republic National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 07/01/18
                                                                                                                             RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 23 of 146 PageID:
                                   12721
American Land Title Association                                                                 Commitment for Title Insurance
                                                                                                            Adopted 08-01-2016
                                                                                               Technical Corrections 04-02-2018

                                                          SCHEDULE C
The Land is described as follows:

All that certain lot, tract or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being in the City of Clifton, County of Passaic, State of New Jersey being more particularly described as follows:


BEGINNING at the southeast corner of West Second Street (formerly known as South Second Street) and Sixth
Avenue, running thence

1. Westerly along West Second Street 125 feet; thence

2. Southerly at right angles to West Second Street 100 feet; thence

3. Easterly eleven feet more or less to Lot of William Mehringer thence

4. Northerly along his line 25 feet, more or less, to a point where the same would intersect the southerly boundary
line of Lot No.39 if extended in a westerly direction; thence

5. Easterly along said line and said line if extended 114 feet more or less to Sixth Avenue and thence

6. Northerly along Sixth Avenue 74 feet more or less to the place of BEGINNING.

Formerly known as lot number 35, 37, 38 and 39 in Block 7 as laid down on a map of Bechwith and Crooke at
Lake View, and part of Block No. 162 on the Township Assessment Map.


FOR INFORMATION ONLY:
County: Passaic, Municipality: Clifton City
Tax Block: 16.09, Tax Lot: 11
Address: 125 6th Avenue, Clifton, NJ 07011.

The above Tax Lot and Block designation and the street address designation is for informational purposes only
and is not to be construed as part of the legal description.




This page is only a part of a 2016 ALTA® Commitment for Title Insurance [issued by Old Republic National Title Insurance Company]. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I -
Requirements; Schedule B, Part II - Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE                                                                                                          NJRB 3-09
INSURANCE RATING BUREAU                                                                                            Last Revised: 09/01/19
                                                                                                                             RANJ-43739
            Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 24 of 146 PageID:
                                              12722
                                           Title   #: RANJ­43739 Order #: MT­096­7874498

                                                                                  NEW JERSEY TAX & ASSESSMENT SEARCH

                                                                               For: BETTER TITLE RESEARCH
BLOCK       : 16.09           ASSESSED OWNER          :   ALJO NORSE LLC % COLLIERS
LOT         : 11              BILLING ADDRESS         :   300 INTERPACE PKWY PARSIPPANY, NJ 07054­1100
QUAL        :                 LOT ADDRESS             :   125 6TH AVE
XLOT        :                 PASSAIC                 :   CLIFTON CITY (973) 470­5830
                              (MUNI CODE: 1602)           900 CLIFTON AVENUE CLIFTON NJ 07013


INFORMATION               : C.O. REQUIRED ON NEW CONSTRUCTION, RESALE, ADDI
(FOR RESALE)                  SMOKE DETECTOR INSPECTION REQUIRED AS PER NJAC 5:70­4.19
                              CALL (973) 470­5809 FOR INSPECTION
                              INSPECTION FEE 30.00
ASSESSOR'S CODE           : 4A ­ COMMERCIAL               (NOT TO BE USED FOR DETERMINING NJ MANSION TAX)

APX. LOT SIZE             : 75X114 11X100
ASSESSED VALUES           : LAND : $140,000           IMP. : $368,600          TOT. : $508,600
TAX RATE                  : $5.493 PER $100 OF ASSESSED VALUE
TAX EXEMPTIONS            : NONE
2020 TAXES                : $27,937.40 PAID IN FULL
­2021 ­ DUE DATE          :
QTR1        ­ 02/01       : $6,984.36 PAID
QTR2        ­ 05/01       : $6,984.34 OPEN
QTR3        ­ 08/01       : TO BE DETERMINED
QTR4        ­ 11/01       : TO BE DETERMINED
­2022 ­ DUE DATE          :
QTR1        ­ 02/01       : TO BE DETERMINED
QTR2        ­ 05/01       : TO BE DETERMINED
ADDED ASSESSMENTS : NONE
WATER ACCOUNT # : SEE ADDENDUM
SEWER ACCOUNT # : SEE ADDENDUM
CONFIRMED ASSESSMENTS : NONE
LIENS : NONE




Certificate as to current status of pending (unconfirmed) assessments:
ORDINANCE #: NONE
TYPE OF IMPROVEMENT:
Charles Jones LLC guarantees that the above information accurately reflects the contents of
the public record as of 04/06/2021


  G3/1.21       Phone (800) 477-8288   ▀   Fax (800) 677-3272   ▀   P.O. Box 8488, Trenton, NJ 08650-0488
                                                                                                            Page 1 of 2
            Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 25 of 146 PageID:
                                              12723
                                           Title   #: RANJ­43739 Order #: MT­096­7874498

                                                                                  NEW JERSEY TAX & ASSESSMENT SEARCH

                                                                               For: BETTER TITLE RESEARCH
BLOCK       : 16.09          ASSESSED OWNER           :   ALJO NORSE LLC % COLLIERS
LOT         : 11             BILLING ADDRESS          :   300 INTERPACE PKWY PARSIPPANY, NJ 07054­1100
QUAL        :                LOT ADDRESS              :   125 6TH AVE
XLOT        :                PASSAIC                  :   CLIFTON CITY (973) 470­5830
                             (MUNI CODE: 1602)            900 CLIFTON AVENUE CLIFTON NJ 07013

WATER ACCOUNT #         : PASSAIC VALLEY WATER COMM. 1525 MAIN AVE. CLIFTON,NJ 07011 973­340­
                          4300 ACCT #: 237293­149916 TO: 04/01/2021 $205.79 OPEN; $205.79 OPEN
                          PLUS PENALTY; OWED IN ARREARS; SUBJECT TO FINAL READING
                        : PASSAIC VALLEY WATER COMM. 1525 MAIN AVE. CLIFTON,NJ 07011 973­340­
                          4300 ACCT #: 237293­43910 TO: 03/05/2021 $841.12 OPEN PLUS PENALTY;
                          SUBJECT TO FINAL READING. ADDITIONAL ACCOUNTS MAY EXIST; PLEASE HAVE
                          SELLER PROVIDE EVIDENCE OF ALL SERVICE AT CLOSING.
SEWER ACCOUNT #         : CLIFTON CITY 900 CLIFTON AVE.. CLIFTON ,NJ 07013 973­470­5833
                          07/01/2020 ­ 12/31/2020 $1,734.15 OPEN PLUS PENALTY; SEWER CHARGES
                          BASED ON PRIOR WATER CONSUMPTION. SUBJECT TO FINAL READING. ADDITIONAL
                          ACCOUNTS MAY EXIST; PLEASE HAVE SELLER PROVIDE EVIDENCE OF ALL SERVICE
                          AT CLOSING.




Charles Jones LLC guarantees that the above information accurately reflects the contents of
the public record as of 04/06/2021


  G3/1.21       Phone (800) 477-8288   ▀   Fax (800) 677-3272   ▀   P.O. Box 8488, Trenton, NJ 08650-0488
                                                                                                            Page 2 of 2
   Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 26 of 146 PageID:
  CHARLES JONES SEARCH               12724
                                 *****************************************
                                 *** UNITED STATES PATRIOT NAME SEARCH ***
  CERTIFIED TO:                  *****************************************



  252-4200-71                       RE: RANJ-43739
   CERTIFIED TO:



                      BETTER TITLE RESEARCH
                      LEXINGTON TOWERS, 212 SECOND ST,
                      STE 502
                      LAKEWOOD NJ 08701


  CHARLES JONES LLC HEREBY CERTIFIES THAT IT HAS SEARCHED THE
  LIST OF "SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS"
  MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL, U.S.
  DEPARTMENT OF THE TREASURY, PURSUANT TO EXECUTIVE ORDER 13224 AS
  AMENDED BY EXECUTIVE ORDER 13268, AS WELL AS "THE CONSOLIDATED
  SANCTIONS LIST" THAT INCLUDES THE LIST OF "FOREIGN SANCTIONS
  EVADERS" PURSUANT TO EXECUTIVE ORDER 13608 AND MAINTAINED BY
  THE OFFICE OF FOREIGN ASSETS CONTROL, U.S. DEPARTMENT OF THE
  TREASURY AND REPORTS THE FOLLOWING FINDINGS WITH RESPECT TO THE
  NAME(S) LISTED BELOW:

                                                              THROUGH

   COLLIERS INTERNATIONAL NJ LLC (Entity)                    04-07-2021

   STONEGATE BUILDINGS LLC (Entity)                          04-07-2021


                   *************************************
                   ***** CLEAR PATRIOT NAME SEARCH *****
                   *************************************




    NOTE: According to the U.S. Department of Treasury, no U.S.
    person may deal with any Libyan or Iraqi government official
    whether their name appears on the list or not.



DATE ISSUED: 04-12-2021



                                                CHARLES JONES LLC
                                                P.O. BOX 8488
PA21-102-01043     102   0224102 35             TRENTON, NJ 08650
    Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 27 of 146 PageID:
   CHARLES JONES                      12725
                                       NEW JERSEY SUPERIOR COURT,
   JUDGMENT SEARCH                     UNITED STATES DISTRICT COURT AND
   CERTIFIED TO:                       UNITED STATES BANKRUPTCY COURT


   252-4200-71                       RE: RANJ-43739
   CERTIFIED TO:


                      BETTER TITLE RESEARCH
                      LEXINGTON TOWERS, 212 SECOND ST,
                      STE 502
                      LAKEWOOD NJ 08701


CHARLES JONES LLC HEREBY CERTIFIES THAT IT HAS SEARCHED THE INDEX OF THE
CIVIL JUDGMENT AND ORDER DOCKET OF THE SUPERIOR COURT OF NEW JERSEY, THE
INDEX OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY,
AND THE INDEX OF THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
NEW JERSEY AND DOES NOT FIND REMAINING UNSATISFIED OF RECORD IN ANY OF
THESE COURTS A JUDGMENT OR OTHER DOCKETED RECORD REFERRED TO BY THE
RESPECTIVE INDICES WHICH CONSTITUTES A GENERAL LIEN ON REAL PROPERTY IN
NEW JERSEY, NOR ANY CERCLA LIEN ON SPECIFIC REAL PROPERTY WITHIN NEW
JERSEY NOR ANY PETITION COMMENCING PROCEEDINGS IN BANKRUPTCY EXCEPT AS
BELOW SET FORTH AGAINST:

                                                      FROM         TO

    TAIBI FAMILY HOLDINGS, L.L.C.       (Entity)04-02-2001      04-09-2002
       *** Name is CLEAR ***

    125 6TH AVENUE ASSOCIATES, LLC        (Entity)
                                                 04-02-2001     05-17-2010
         *** Name is CLEAR ***

    ALJO NORSE LLC   (Entity)                      04-02-2001   04-02-2021
       *** Name is CLEAR ***

    COLLIERS INTERNATIONAL NJ LLC       (Entity)04-02-2001      04-02-2021
       *** Name is CLEAR ***

    STONEGATE BUILDINGS LLC       (Entity)         04-02-2001   04-02-2021
       *** Name is CLEAR ***

    COLLIERS INTERNATIONAL    (Entity)             04-02-2001   04-02-2021
       (NAME ADDED - NO CHARGE)
       *** With Judgments ***

                           (SEE ATTACHED     1   PAGE)

 DATED       04-02-2021
 TIME        08:45 AM



                                                   CHARLES JONES LLC
                                                   P.O. BOX 8488
 RN21-102-01042    102    0518102 35               TRENTON, NJ 08650
    Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 28 of 146 PageID:
 RN21-102-01042                        12726
                           RE: RANJ-43739                                        1
 252-4200-71


                         SUPERIOR COURT OF NEW JERSEY
JUDGMENT NUMBER: DJ-199056-2018
DATE DOCKETED: 11/14/18
TYPE OF ACTION: CERTIF OF DEBT
VENUE: MERCER
                                                             DEBT: $      3,000.00
                                                           W/ INT FROM: 09/07/16
 CREDITOR(S):
      STATE OF NEW JERSEY
 DEBTOR(S):
      COLLIERS INTERNATIONAL
                    666 5TH AV, NEW YORK, NY 10103
                               ---------------
   DEBT CERTIFIED TO SUPERIOR COURT CLERK BY:
   BUREAU OF BOILER AND PRESSURE VESSEL COMPLIANCE
                          *** End of Abstract ***
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 29 of 146 PageID:
                                  12727




                                         TIDELANDS SEARCH

   Date of Search: April 11, 2021                                                      Title No.: RANJ-43739

                                               125 6th Avenue
                                            Block: 16.09; Lot: 11
                                              Clifton, NJ 07011




   TIDELANDS
   Searches were run in Passaic County for the above block and lot.

   Findings: Unclaimed

   Findings: Claimed
                    IMPORTANT NOTICE ABOUT THE ABOVE SEARCH INFORMATION

      Better Research does hereby certify that the records of the above Governmental agency were examined and
that the information recorded above is a true and accurate abstract of the information contained therein and no
liability is assumed.




Tidelands Search                                                                                  RANJ-43739
 Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 30 of 146 PageID:
                                   12728


Block:            16.09        Prop Loc:    125 6TH AVE    Owner:        ALJO NORSE LLC % LUMENT CAPITAL   Square Ft: 0
Lot:              11           District:    1602 CLIFTON   Street:       2001 ROSS AVE FL# 19              Year Built: 1927
Qual:                          Class:       4A             City State:    DALLAS TX 75201                  Style:
                                                            Additional Information
Prior Block:                   Acct Num:                   Addl Lots:                                      EPL Code: 0 0 0
Prior Lot:                     Mtg Acct:                   Land Desc:    75X114 11X100                     Statute:
Prior Qual:                    Bank Code:   0              Bldg Desc:                                      Initial:    000000 Further: 000000
Updated:          11/18/20     Tax Codes:                  Class4Cd:     738                               Desc:
Zone:             R-B1         Map Page:                   Acreage:       0.172                            Taxes:      27937.40 / 0.00
                                                                Sale Information
Sale Date:        03/23/10     Book:        1919 Page: 283 Price:         1020000 ;NU#: 0
       Sr1a            Date         Book         Page        Price         NU#           Ratio           Grantee

                                                    TAX-LIST-HISTORY
  Year             Owner Information              Land/Imp/Tot          Exemption        Assessed     Property Class
2021         ALJO NORSE LLC % LUMENT CAPITAL                140000                  0        508600        4A
             2001 ROSS AVE FL# 19                           368600
             DALLAS TX 75201                                508600


2020         ALJO NORSE LLC % COLLIERS                      140000                  0        508600        4A
             300 INTERPACE PKWY                             368600
             PARSIPPANY NJ 07054                            508600


2019         ALJO NORSE LLC                                 140000                  0        508600        4A
             P O BOX 308                                    368600
             NEW MILFORD NJ 07646                           508600


2018         ALJO NORSE LLC                                 140000                  0        508600        4A
             P O BOX 308                                    368600
             NEW MILFORD NJ 07646                           508600




*Click Here for More History
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 31 of 146 PageID:
                                  12729
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 32 of 146 PageID:
                                  12730
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 33 of 146 PageID:
                                  12731
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 34 of 146 PageID:
                                  12732
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 35 of 146 PageID:
                                  12733
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 36 of 146 PageID:
                                  12734
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 37 of 146 PageID:
                                  12735
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 38 of 146 PageID:
                                  12736
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 39 of 146 PageID:
                                  12737
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 40 of 146 PageID:
                                  12738
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 41 of 146 PageID:
                                  12739
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 42 of 146 PageID:
                                  12740
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 43 of 146 PageID:
                                  12741
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 44 of 146 PageID:
                                  12742
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 45 of 146 PageID:
                                  12743
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 46 of 146 PageID:
                                  12744
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 47 of 146 PageID:
                                  12745
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 48 of 146 PageID:
                                  12746
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 49 of 146 PageID:
                                  12747
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 50 of 146 PageID:
                                  12748
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 51 of 146 PageID:
                                  12749
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 52 of 146 PageID:
                                  12750
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 53 of 146 PageID:
                                  12751
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 54 of 146 PageID:
                                  12752
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 55 of 146 PageID:
                                  12753
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 56 of 146 PageID:
                                  12754
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 57 of 146 PageID:
                                  12755
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 58 of 146 PageID:
                                  12756
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 59 of 146 PageID:
                                  12757
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 60 of 146 PageID:
                                  12758
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 61 of 146 PageID:
                                  12759
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 62 of 146 PageID:
                                  12760
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 63 of 146 PageID:
                                  12761
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 64 of 146 PageID:
                                  12762
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 65 of 146 PageID:
                                  12763
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 66 of 146 PageID:
                                  12764
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 67 of 146 PageID:
                                  12765
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 68 of 146 PageID:
                                  12766
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 69 of 146 PageID:
                                  12767
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 70 of 146 PageID:
                                  12768
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 71 of 146 PageID:
                                  12769
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 72 of 146 PageID:
                                  12770
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 73 of 146 PageID:
                                  12771
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 74 of 146 PageID:
                                  12772
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 75 of 146 PageID:
                                  12773
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 76 of 146 PageID:
                                  12774
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 77 of 146 PageID:
                                  12775
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 78 of 146 PageID:
                                  12776
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 79 of 146 PageID:
                                  12777
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 80 of 146 PageID:
                                  12778
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 81 of 146 PageID:
                                  12779
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 82 of 146 PageID:
                                  12780
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 83 of 146 PageID:
                                  12781
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 84 of 146 PageID:
                                  12782
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 85 of 146 PageID:
                                  12783
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 86 of 146 PageID:
                                  12784
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 87 of 146 PageID:
                                  12785
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 88 of 146 PageID:
                                  12786
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 89 of 146 PageID:
                                  12787
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 90 of 146 PageID:
                                  12788
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 91 of 146 PageID:
                                  12789
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 92 of 146 PageID:
                                  12790
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 93 of 146 PageID:
                                  12791
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 94 of 146 PageID:
                                  12792
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 95 of 146 PageID:
                                  12793
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 96 of 146 PageID:
                                  12794
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 97 of 146 PageID:
                                  12795
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 98 of 146 PageID:
                                  12796
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 99 of 146 PageID:
                                  12797
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 100 of 146 PageID:
                                   12798
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 101 of 146 PageID:
                                   12799
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 102 of 146 PageID:
                                   12800
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 103 of 146 PageID:
                                   12801
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 104 of 146 PageID:
                                   12802
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 105 of 146 PageID:
                                   12803
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 106 of 146 PageID:
                                   12804
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 107 of 146 PageID:
                                   12805
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 108 of 146 PageID:
                                   12806
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 109 of 146 PageID:
                                   12807
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 110 of 146 PageID:
                                   12808
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 111 of 146 PageID:
                                   12809
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 112 of 146 PageID:
                                   12810
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 113 of 146 PageID:
                                   12811
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 114 of 146 PageID:
                                   12812
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 115 of 146 PageID:
                                   12813
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 116 of 146 PageID:
                                   12814
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 117 of 146 PageID:
                                   12815
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 118 of 146 PageID:
                                   12816
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 119 of 146 PageID:
                                   12817
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 120 of 146 PageID:
                                   12818
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 121 of 146 PageID:
                                   12819
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 122 of 146 PageID:
                                   12820
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 123 of 146 PageID:
                                   12821
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 124 of 146 PageID:
                                   12822
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 125 of 146 PageID:
                                   12823
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 126 of 146 PageID:
                                   12824
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 127 of 146 PageID:
                                   12825
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 128 of 146 PageID:
                                   12826
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 129 of 146 PageID:
                                   12827
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 130 of 146 PageID:
                                   12828
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 131 of 146 PageID:
                                   12829
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 132 of 146 PageID:
                                   12830
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 133 of 146 PageID:
                                   12831
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 134 of 146 PageID:
                                   12832
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 135 of 146 PageID:
                                   12833
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 136 of 146 PageID:
                                   12834
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 137 of 146 PageID:
                                   12835
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 138 of 146 PageID:
                                   12836
     Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 139 of 146 PageID:
                                        12837
                                 AFFIDAVIT OF TITLE

STATE OF                                                                                   APPLICATION NO.: RANJ-43739
COUNTY OF

Stonegate Buildings LLC say(s) under oath:

1. Representations. If only one person signs this affidavit, the words “we”, “us” and “our” shall mean “I”, “me,” and “my”.
   The statements in this affidavit are true to the best of our knowledge, information and belief.

2. Name, Age and Residence. We have never changed our names or used any other names. We are citizens of the
   United States and at least 18 years old. After today, we will live at: 125 6th Avenue, Clifton, NJ 07011

3. Ownership and Possession. We are the only owners of property located at 125 6th Avenue, Clifton, NJ 07011,
   called "this property".

     We now mortgage this property to TBD, called "the Mortgagee".

     The date of this mortgage is the same as this affidavit. This mortgage is given to secure a loan of $0.00.

     We are in sole possession of this property. There are no tenants or other occupants of this property. We have
     owned this property since _________________________. Since then no one has questioned our ownership or right to
     possession. We have never owned any property, which is next to this property. Except for our agreement with the
     Buyers, we have not signed any contracts to sell this property. We have not given anyone else any rights concerning
     the purchase or lease of this property.

4. Improvements. No additions, alterations or improvements are now being made or have been made to this property
   since four months last past. We have always obtained all necessary permits and certificates of occupancy. All
   charges for municipal improvements such as sewers, sidewalks, curbs or similar improvements benefiting this
   property have been paid in full. No building, addition, extension or alteration on this property has been made or
   worked on within the past four months. We are not aware that anyone has filed or intends to file a mechanic’s lien or
   building contract relating to this property. No one has notified us that money is due and owing for construction,
   alteration or repair work on this property.

5. Liens or Encumbrances. We have not allowed any interests (legal rights) to be created which affect our ownership
   or use of this property. No other persons have legal rights in this property, except the rights of utility companies to use
   this property along the road or for the purpose of serving this property. There are no pending lawsuits or judgments
   against us or other legal obligations, which may be enforced against this property. No bankruptcy or insolvency
   proceedings have been started by or against us. We have never declared bankrupt. No one has any security interest
   in any personal property or fixtures included in this sale. All liens (legal claims, such as judgments) listed on the
   attached judgment or lien search are not against us, but against others with similar names.

6. Marital History. (check where appropriate)

      We are not married/civil union partners.
      We are married to each other. We were married on ___________________.                         The maiden name of
          _______________________________ was ________________________________________.
         We are civil union partners. We received our civil union certificate on ___________________. The maiden
          name of ________________.
         This property has never been occupied as the principal matrimonial/civil union residence of any of us. (If it has, or
          if it was acquired before May 28, 1980, each spouse/civil union partner must sign deed and affidavit N.J.S.A.
          3B:28-2,3.)
         Our complete marital/civil union history is listed below under paragraph 7. This includes all marriages/civil unions
          not listed above, and any pending matrimonial/civil union actions. We include how each marriage/civil union
          ended. We have attached copies of any death certificates and judgments for divorce, dissolution or annulment
          including any provisions in these judgments which relate to this property.

7. Exceptions and Additions. The following is a complete list of exceptions and additions to the above statements.
   This includes all liens or mortgages, which are not being paid off as a result of this sale.

     The Grantor(s)/Mortgagor(s) have been advised that recognizances and/or Abstracts of Recognizance of Bail are not
     being indexed among the records of the County Clerk as of December 31, 1994, and that the Title Company is unable
     to search the records for these items. Knowing that the Title Company, Buyer, and/or Mortgagee relies on the
     truthfulness of this Affidavit, the undersigned thereby certifies that there are no recognizances filed against them as
     either principal or surety or on the property which is asked to be insured by this transaction.

8. Child Support.

      There are no outstanding child support orders or judgments against this deponent.
      There is a child support order outstanding, Docket No. ________________ against this deponent. All payments,
          however, are current as of this date.

9. Reliance. We make this affidavit in order to obtain a mortgage loan. We are aware that our lender will rely on our
   truthfulness and the statements made in this affidavit.




Affidavit of Title (Mortgage/Purchase)                                                                              RANJ-43739
     Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 140 of 146 PageID:
                                        12838
                                                      Stonegate Buildings LLC

                                                      BY:________________________________
                                                        Steven Gelbtuch




Signed and sworn to before me on this ______ day of
                                                                          For Notary Public Stamp Only
____________________, 20____


Notary Public




Affidavit of Title (Mortgage/Purchase)                                                               RANJ-43739
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 141 of 146 PageID:
                                   12839




                 Exhibit B
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 142 of 146 PageID:
                                   12840




                                         The Le gal Ce nter
                                       One Ri ver fr ont Pl a za
                                     New ar k, N ew Jer s e y 0 7 102
                                        Tel : (9 73 ) 643 - 70 00
                                        Fa x (9 73 ) 6 43- 65 00



                                                                                        101 Park Avenue
   Jaimee Katz Sussner                                                                          28th Floor
   Member                                                                            New York, NY 10178
                                                                                      Tel: (212) 643-7000
   Admitted in NJ & NY                                                                Fax: (212) 643-6500
   Direct Dial: 973-643-6281
   Email: jsussner@sillscummis.com




                                             June 7, 2021

  VIA EMAIL UNLESS INDICATED

  All Counsel on Annexed Service List

                  Re:     Wells Fargo Bank, N.A. v. Seth Levine, et al.,
                          Civil Action No. 2:19-cv-17866 (the “Action”)
                          PQ: 125 6th Avenue, Clifton, New Jersey

  Dear Counsel:

                As you know, this firm is counsel for Colliers International NJ LLC, the Court-
  Appointed Receiver for the real properties that are the subject of the above-referenced actions (the
  “Receiver”), pursuant to the Orders entered by the United States District Court for the District of
  New Jersey in these actions, dated September 12, 2019, and amended on December 4, 2019.

                 Pursuant to Paragraph 6 of Order Setting Forth Sale Procedures, entered on May
  29, 2020, the following constitutes those items that the Receiver has agreed to pay from the
  anticipated proceeds of sale from the proposed closing of the property referenced below, all of
  which are subject to updates and adjustments as of the closing date that will affect distribution
  amounts. Because the sale proceeds will be insufficient to satisfy the first mortgagee in full, the
  first mortgagee has agreed to discharge its mortgage, and any related instruments of record, in
  exchange for payment of all sale proceeds net of reasonable closing costs.

                  Owner: Aljo Norse LLC
                  PQ: 125 6th Avenue, Clifton, New Jersey
                  Plaintiff/ First Priority Mortgagee: Wells Fargo Bank, National Association, as
                  Trustee for the Registered Holders of Amherst Pierpoint Commercial Mortgage
                  Securities LLC, Multifamily Mortgage Pass-Through Certificates, Series 2019-
                  SB59 (“First Mortgage”)
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 143 of 146 PageID:
                                   12841




  All Counsel on Annexed Service List
  June 7, 2021
  Page 2



                       Purchase Price:                                                  $1,950,000.00

                       Payoffs:
                       a. First Mortgage (as of 5/31/21):                               $2,071,915.231
                       b. Receivership Management Fees,
                          Operating Expenses, Repairs, Engineering
                          Comp. to EMCOR, landscaping
                           as of 5/26/21:                                               $        0.00
                       c. Brokerage Commission (Gebroe-Hammer):                         $   97,500.00
                       d. Receivership Legal Fees/Expenses
                          as of 5/20/21:                                                $ 13,332.60
                       e. Estimated closing fees/costs:                                 $ 50,000.00
                          Net Proceeds:                                                 ˂$ 282,747.83>

                       f. Surplus money to be held in escrow for
                          judgment/ lien creditors identified on
                          Schedule B-I of Commitment and any other
                          party/ies determined to be eligible by the Court:                    $0.00

                  Should you have any questions, or wish to discuss any of these issues further, feel
  free to contact me.


                                                                              Very truly yours,

                                                                              s/ Jaimee Katz Sussner

                                                                              Jaimee Katz Sussner




  1
      Contract and default interest accrues thereafter at a rate of $392.79 per diem.
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 144 of 146 PageID:
                                   12842




  All Counsel on Annexed Service List
  June 7, 2021
  Page 3


                Counsel For Property Owners, Parties Holding Secured Debt,
                  and Parties Having An Interest In the Subject Properties
     1. Aljo Norse LLC (By First Class Mail)
        c/o Mr. Seth Levine
        636 South Forest Drive
        Teaneck, New Jersey 07666

     2. Jacob Kaplan, Esq. (By Email)
        Brafman & Associates, P.C.
        767 Third Avenue, 26th Floor
        New York, New York 10017
        Counsel for Defendant Seth Levine

     3. Scott T. Tross, Esq. (By Email)
        Michelle M. Sekowski, Esq. (By Email)
        Herrick, Feinstein LLP
        One Gateway Center
        Newark, New Jersey 07102
        Counsel for First Mortgagee

     4. Jerry A. Cuomo, Esq. (By Email)
        Landman Corsi Ballaine & Ford P.C.
        One Gateway Center, 22nd Floor
        Newark, New Jersey 07102
        Counsel for Federal Home Loan Mortgage Corporation

     5. David Fleischmann, Esq.(By First Class Mail)
        Law Offices of David Fleishmann, P.C.
        2233 Nostrand Avenue, 3rd Floor
        Brooklyn, New York 11210

     6. Joseph R. McCarthy, Esq. (Via Email)
        Meyner and Landis LLP
        One Gateway Center, Suite 2500
        Newark, New Jersey 07105
        Counsel for ZF Capital Holdings LLC
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 145 of 146 PageID:
                                   12843




  All Counsel on Annexed Service List
  June 7, 2021
  Page 4


     7. ZF Capital Holdings LLC (Via First Class Mail)
        2233 Nostrand Avenue, 3rd Floor
        Brooklyn, New York 11210

     8. Peapack Gladstone Bank (Via First Class Mail)
        500 Hills Drive, Suite 300
        Bedminster, New Jersey 07921

     9. Adelsberg Associates, LLC (Via First Class Mail)
        280 Northern Boulevard
        Great Neck, New York 11021

     10. Bureau of Housing Inspection (Via First Class Mail)
         Attention: Collections Unit
         P.O. Box 810
         Trenton, New Jersey 08625-0810
         Judgment Nos. DJ-076425-2020, DJ-076426-2020, DJ-076427-2020 against Riverside
         Norse LLC, and any other judgments, liens, fines, or liabilities encumbering the Subject
         Property

     11. Toledo Plumbing & Heating Inc. (Via Email)
         c/o Bittiger Elias & Triolo P.C.
         12 Route 17 North, Suite 206
         Paramus, New Jersey 07652
         Judgment No. J-100590-2020 against Pavilion Norse LLC; Seth Levine; Bentley Norse
         LLC; 137-139 Third Norse LLC; FLR Ventures LLC; Jordan Ventures LLC; Hackensack
         Norse LLC; Englewood Funding LLC; Plainfield Norse LLC; Filmore Norse LLC; Atlantic
         Norse LLC; 219 Hillside Ventures LLC; Clementon Norse LLC; Pacific Norse LLC; 2917
         Palisade Ventures LLC; Clifton DL Ventures LLC; Perth LP Ventures LLC; Fair SPL
         Ventures LLC; Brooklawn Norse LLC; PA Watson Ventures LLC; Amboy Norse LLC; PA
         Norse LLC; 4318 Kennedy Partners LLC; Hillside REO Ventures LLC; LL REO Ventures
         LLC; Lenox Beachway LLC; Washington Norse LLC; Garfield Norse LLC; Lenox Temple
         LLC; Hillside Norse LLC; Union City Funding LLC; Passaic Norse LLC; Hamilton Norse
         LLC; Westville Norse LLC
Case 2:19-cv-17866-MCA-LDW Document 153-3 Filed 06/14/21 Page 146 of 146 PageID:
                                   12844




  All Counsel on Annexed Service List
  June 7, 2021
  Page 5



     12. State of New Jersey (Via First Class Mail)
         Judgment Processing Service
         Superior Court Clerk’s Office
         P.O. Box 971
         Trenton, New Jersey 08625
         Any and all judgments, liens, fines, or liabilities encumbering the Subject Property
